ACCEPTED
                                                                                                              01-15-00842-CV
                                                                                                   FIRST COURT OF APPEALS
                                                                                                           HOUSTON, TEXAS
                                                                                                         11/2/2015 3:18:40 PM
                                                                                                        CHRISTOPHER PRINE
                                                                                                                       CLERK
                                                                                   1000 Main Street, 36th Root
P 0 R.T ER                                           Kyle C. Reeb
                                                     Partner                            Houston, Texas 77002

  II EDGE S LLP                                      (713) 226 6625 phone
                                                                                          (713) 228i331 FAX
                                                                                          porterhedges.com
                                                     kreeb@porterhedges.com
                                                                                     FILED IN
                                                                              1st COURT OF APPEALS
                                         Novembr 2, 2015                          HOUSTON, TEXAS
                                                                              11/2/2015 3:18:40 PM
                                                                              CHRISTOPHER A. PRINE
                                                                                                13329-24
                                                                                      Clerk
Texas Court of Appeals
First Court of Appeals Clerk
1910 Courthouse
301 Fannin
Houston, TX 77002

Re:      Case No. 01-15-00$42-CV; Guam Industrial Services, Inc., d/b/a Guam Shipyard vs.
         Dresser-Rand Company

Dear Clerk:

        I represent Dresser-Rand Company in the above-entitled matter. Please be advised that I
will be out of state on vacation from May 26 31, 2016. Therefore, I respectfully request that
                                                 —




any matters in need of scheduling in the above-referenced cause not be set by the Court during
my absence.

        By copy of this correspondence, I am notifying all counsel of record in this matter of my
vacation schedule and request that counsel refrain from scheduling any depositions, hearings,
etc., during my absence.

         Thank you for your attention to this matter.




KCR/nml
cc via email, fax
reg & CMRRR:
Fred Dietrich, Esq.
The Dietrich Law Firm
2211 Norfolk Street, Suite 620
Houston, Texas 7709$
Fax: 713-893-6044
fdietrich@dietrich-law.com




51 52774v1